Citation Nr: 1301984	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  06-36 132	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for traumatic arthritis in the lumbosacral spine with degenerative disc disease. 

2.  Entitlement to an earlier effective date, prior to July 17, 2007, for the award of service connection for peripheral neuropathy of the lower extremities. 

3.  Entitlement to disability ratings in excess of 10 percent each, for peripheral neuropathy in each lower extremity.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to June 1976.  The Veteran also had a subsequent period of unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 RO decision.  It was remanded by the Board in December 2009 and again in August 2011.  The evidentiary development requested having been completed, the matter is once again before the Board for further appellate review.  

In the December 2009 decision, the Board denied service connection for a chronic disability manifested by right knee and leg pain and for a chronic disability manifested by left knee and leg pain.  In the August 2011 decision, the Board denied disability ratings in excess of 10 percent for right Achilles tendonitis and left Achilles tendonitis.  The Veteran did not appeal either of these decisions to the United States Court of Appeals for Veterans Claims (Court) and these decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In a February 2011 letter to the Board, the Veteran raised a claim for entitlement to service connection for a heart disorder, including as secondary to her already service connected disabilities.  In correspondence received in September 2012, she raised new claims for service connection for disabilities of the left hip and left knee.  These new claims are referred to the RO for appropriate action.

The Veteran submitted additional medical evidence directly to the Board in September 2012.  She waived initial RO review of this evidence, allowing the Board to proceed with review of her appeal with no due process implications.

The Veteran revoked her appointment of the Disabled American Veterans as her representative in matters before the VA in written correspondence of September 2012.  See 38 C.F.R. § 3.600.

In a Janaury 2013 RO decision, the RO granted service connection for depression and denied increased disability ratings for bilateral Achilles tendonitis.

The issues of entitlement to an earlier effective date, prior to July 17, 2007, for the grant of service connection for peripheral neuropathy of the lower extremities, and entitlement to disability ratings in excess of 10 percent each, for peripheral neuropathy in each lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran has manifested forward flexion of her thoracolumbar spine greater than 30 degrees; she does not have spinal ankylosis, and has not been prescribed bed rest by a physician for relief of her back problems.


CONCLUSION OF LAW

A disability rating greater than 20 percent is not warranted for thoracolumbar degenerative joint and disc disease.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information
 and evidence the claimant is expected to provide.  This information was provided in a letter of October 2005, prior to the initial adjudication of her claim.  

The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran has not been formally informed of these elements with regard to her lumbar spine claim.  Upon careful consideration, however, the Board finds this error harmless because, for the reasons explained below, this claim is being denied and thus any additional question regarding the disability rating and effective date is moot.  Furthermore, the Board finds that the Veteran, through her written contentions, has demonstrated her actual awareness and understanding of the principles at issue.  In particular, the September 2012 correspondence referenced below, in which she requests higher disability ratings and an earlier effective date for the award of service connection for another disability, together with her cogent arguments made in support of the instant appeal demonstrate her understanding and comprehension of these principles.  Additionally, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate Dingess notice where, as here, none has been specifically alleged. 

VA medical records, service treatment records, private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claim.  The Veteran has presented written statements in support of her claim.  The VA examination reports relied upon herein reflect that the examiner interviewed and examined the Veteran, reviewed her claims folder, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).


Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the provisions of Diagnostic Codes 5003 and 5010, traumatic, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Historically, service connection for recurrent strain of the lumbar spine was granted upon the Veteran's discharge from service based upon aggravation of a pre-existing strain due to injury in service.  A noncompensable disability rating was assigned at that time to reflect essentially normal findings upon clinical examination and X-ray.  A 10 percent disability rating was assigned effective in January 1985 based upon a showing of degenerative changes in the lumbar spine with paraspinal muscle tenderness.  A March 1999 Board decision granted a 20 percent disability rating for the lumbar spine disability.  This rating has remained in effect since that time.  

In support of her claim for an increased disability rating, the Veteran asserts that her level of pain is significant, as evidenced by her daily prescription pain medication.  She asserts that she is in pain on a near-daily basis and that she spends a lot of money on ThermaCare heat pads to relieve her back pain.  She asserts that she cannot afford to miss work, so she works through her back pain.  

VA treatment records reflect the prescription of pain medication and various exercises for her low back pain and other musculoskeletal pain during the time period at issue. 

The report of an October 2005 VA examination reflects the examiner's assessment that the Veteran was cooperative and did not amplify her symptoms.  She was able to get in and out of a chair without difficulty, and walked with a normal gait.  Range of motion exercises revealed forward flexion of 45 degrees, lateral flexion of 40 degrees right and left, and extension of 40 degrees.  X-ray testing was interpreted as showing lumbar vertebrae with early degenerative changes with flattening and spurring and degenerative disease at T12-L1 and L5-S1.  The examiner rendered a diagnosis of chronic lumbar sprain with degenerative disk disease and early spondylosis.  The examiner noted that she would have functional limitations on walking long periods or standing long periods, and would also have additional limitation from pain upon repetitive bending or prolonged walking.  

Another examination was conducted in June 2010.   The report reflects that the Veteran wears a back brace to bed at night, but not to work.  She reported some radiating pain to her left leg.  She had had no hospitalizations for her back and no surgery or injections, but she estimated that she missed work approximately eight times a year due to back pain.  She reported that she limited her lifting and that her grandson, who lived with her helped with heavy housekeeping.  Upon examination, there was no deformity and her muscles were supple.  Gait and posture was normal.  She complained of pain upon straight-leg raising.  She had forward flexion of 75   degrees without pain, weakness, fatigability, or loss of coordination.  She had good strength when forward flexing against resistance.  She had extension of 30 degrees without pain, weakness, fatigability, or loss of coordination.  Lateral flexion was 30 degrees to the right and left.  Rotation was 40 degrees to the right and left.  The examiner rendered a diagnosis of mild degenerative disc disease of the lumbosacral spine.  He also provided the following discussion:  "The Veteran actually shows good strength and range of motion in her back and ankles both.  Not only does she have favorable range of motion now compared to the study that I read about in 2005, but she does so against resistance particularly forward flexion in regards to the lumbar spine."  Additionally, he observed that there was minimal objective evidence of painful motion without spasm, weakness, or tenderness.  The sensory and motor examination was normal.  Incapacitations consisted of one day's missed work, but no hospitalizations.  X-ray testing was interpreted as showing mild degenerative spurring with no fracture or subluxation.

In response to the Board's August 2011 remand, the same examiner characterized the Veteran's "adverse neurological symptomatology" of knee jerks and trace ankle jerks as "incomplete and mild."  Based in part upon this examination addendum, the Appeals Management Center granted service connection for peripheral neuropathy of both legs in a July 2012 decision.

The report of a May 2012 telehealth care coordination note and physical medicine consultation reflects that the Veteran's back pain was worsening.  (The Veteran participates in telehealth care due to her nonservice-connected heart disease and diabetes with proprioceptive sensory loss and other sensory deficits, not on account of back pain; however, the telehealth note contains information on all her disabilities.)  She reported taking Aleve for back pain, but she also took prescription medication including Hydrocodone and Acetaminophen.  Her gait was described as "subtle wide based."  The assessment was of nonspecific/mechanical chronic low back pain that is intermittent, with a variable pain level, aggravated by spinal loaded-based activities with diminished symptoms with rest/recumbency.  There were no clinical features of radiculopathy or stenosis.  

She continues to take prescription medication and to undergo physical therapy to minimize back pain, and to address her newly-developed proprioception and balance difficulties.

Under the governing regulation, degenerative joint disease is rated under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The currently-assigned 20 percent disability rating reflects symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Applying these criteria to the facts of the Veteran's case, the Board notes that her 2005 range of motion test results fit squarely within the parameters set forth for the 20 percent disability rating, as she demonstrated forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  In contrast, her 2010 range of motion test results would support the award of a 10 percent disability rating, as she demonstrated forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 80 degrees, and a combined range of motion of the thoracolumbar spine greater than 120 degrees.  Furthermore, the examiner acknowledged that her range of motion had improved and that she manifested good strength when forward flexing against resistance.  In contrast to the improvement demonstrated in 2010, the 2012 telehealth and physical medicine report appears to show increasing back pain.  Although part of the Veteran's overall symptomatology reflected in the 2012 records are not due to her service-connected back problems, it would appear that some of them are, or that it is not possible to separate out the various etiologies of her back pain.  In light of this situation, the Board holds that the evidence supports a continuation of the currently-assigned 20 percent disability rating throughout the appeal period.  The preponderance of the evidence is against the assignment of a disability rating greater than 20 percent under the provisions of Diagnostic Code 5242, however.

The Veteran's contentions that range of motion measurements do not accurately reflect the amount of pain she feels are acknowledged.  Although the Board is sympathetic to this argument, the Board is bound by the provisions of the law and regulations, including the requirement that the formula must be applied regardless of symptoms including pain.  The intention of the drafters of the General Rating Formula is clear that his pain is already encompassed in the disability rating assigned based upon the more objective standards embodied in the General Rating Formula.  

Although the medical evidence as to the etiology of the Veteran's radiating pain in her left leg and of her bilateral lower peripheral neuropathy is inconclusive, service connection for bilateral lower peripheral neuropathy has been granted and two separate 10 percent disability ratings have been assigned, along with the bilateral factor under 38 C.F.R. § 4.26.  Thus, separate disability ratings for neurologic abnormalities have already been assigned in this case. 

The Veteran also carries a diagnosis of degenerative disc disease in the lumbar region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of her back problems.  Furthermore, while the VA examiners in 2005 and 2010 specified that bed rest helped to relieve the Veteran's back pain, and that she occasionally took a day off of work on account of back pain, this situation does not meet the criteria to support a compensable disability rating for incapacitating episodes as defined in the governing regulation.  Although the Veteran intentionally limits her activities to avoid back pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The Board recognizes the Veteran's limitations due to her service-connected back problem.  Her statements attest to the fact that she is limited in her activities due to back pain.  While the Board is sympathetic to this situation and the Veteran's frustration with it, there is no basis under law for the assignment of a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine arthritis with degenerative disc disease.  The preponderance of the evidence is against the claim and the appeal for a higher initial disability rating must be denied. 

Extraschedular consideration

In evaluating the Veteran's claim for a higher disability rating for her lumbar spine, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disease of the lumbar spine with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as 'governing norms.'  The record does not show that the Veteran has required frequent hospitalizations for her disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A disability rating greater than 20 percent for traumatic arthritis in the lumbosacral spine with degenerative disc disease is denied.


REMAND

In a July 2012 decision, the AMC granted service connection for peripheral neuropathy of each lower extremity, effective in July 2007, and assigned a 10 percent disability rating to impairment caused by peripheral neuropathy in each leg.  In written argument received in September 2012, the Veteran expresses disagreement with this decision and requests an earlier effective date for the grant of service connection for peripheral neuropathy of the lower extremities.  She also requests higher disability ratings for the peripheral neuropathy affecting each leg.   

The Board finds that this September 2012 statement constitutes a notice of disagreement with the July 2012 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires. 

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the lower extremities and entitlement to higher disability ratings for peripheral neuropathy affecting each leg.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


